DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 of this application is patentably indistinct from claim 3 of Application No. 16785028 and claim 2 of Application No. 16785054. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 and 4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1 and 3 of US application 16785028. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
1-2 and 4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-3 of US application 16785054. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-4 of US application 16791917. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-10 of US 10609376. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-9 of US 10602173. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-19 of US 10271061. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-19 of US 10277900. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-25 of US 10257516. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-13 of US 9462291. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-13 of US 9621914. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-17 of US 9521422. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components. 
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 1-25 of US 9826247. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same main components.
These main components are as follows: 
(i) Decoding/encoding a first denominator for a luma weighting factor of a target image from the encoded data; and a first difference value that is equal to a value of a difference between the first denominator and a second denominator for a chroma weighting factor of the target image from the encoded data; decoding/encoding a first denominator for a luma weighting factor of a target image; derive a first reference value of the luma weighting factor according to the first denominator, wherein the first reference value is equal to a value obtained by left shift of “1” by at least one binary digit specified by the first denominator;
(ii) derive a second reference value of a chroma offset of the target image by subtracting a value obtained by both multiplying a median value of a maximum pixel value by a chroma weighting factor and shifting to right for at least one binary digit specified by a second denominator for the chroma weighting factor, from the median value; Decoding/encoding a second difference value of the chroma 
Using denominator “denom” represents the fixed point precision on log2 base (luma log2_weight_denom and chroma_log2_weightdenom representing the fixed point precision of the weighting factor, Specification, P. 26 Lines 9-18).
It is obvious to one with ordinary skills in the art to derive the decoder/encoder steps given the encoder/decoder steps, and to repeat the same steps for luma and chroma weights. 
Applicant can return to these references: Sprijan et al. (EP2375754) in view of Bordes (Philippe Bordes, “Weighted Prediction” JCT-VC of ITU-T SGI 6 WP3 and ISO/IEC JTC1/SC29/WG11, 6th Meeting, Torino, IT July 2011) for more details about other obvious / well-known feature.

Specification Objections
The title is objected because it is not clear. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract carries the phrase “According to an embodiment”; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Regarding claim 4 is rejected under 102 in view of one of the following references: Sprijan et al. (EP2375754A1, Figure 8, Input Data Interface 803) OR Budagavi (US 20110228852 A1, Figure 1 Transmitter 108 and Receiver 110), etc.
Please note: Since claim 4 is just a transfer device transferring “encoded data” and not actually initiating any computer functions, claim 4 would really only be limited to any transfer “transmitter” device that is capable of transferring the claimed encoded data and the encoded data itself is not of patentable weight.
Applicant is advised to rewrite the claim in the form of Computer readable medium “CRM” corresponding to decoding or encoding method of claim 1-3. 

Allowable Subject Matter
Claims 1-3 would be allowable if a terminal disclaimers are filled to overcome double patent rejection, set forth in this Office action. Please note: Claim 3 needs also language modification to overcome statutory double rejection.
The following is an examiner’s statement of reasons for allowance of independent claims 1-3:
The instant invention of claim 1 is related to a decoding method to:

The instant invention of claim 2/3 is related to an encoding method to:
encoding, by the encoder circuitry, a second/fourth difference value of the chroma offset, wherein the second/fourth difference value is equal to a value of a difference between a chroma offset of the target image and a second/third reference value of the chroma offset, wherein the second/third reference value is derived by subtracting a value obtained by both multiplying a median value of a maximum pixel value by a chroma weighting factor and shifting to right for at least one binary digit specified by a second denominator for the chroma weighting factor, from the median value;  
The closest prior art, which relies on Sprijan et al. (EP2375754A1) in view of Bordes (Philippe Bordes, “Weighted Prediction” JCT-VC of ITU-T SGI 6 WP3 and ISO/IEC JTC1/SC29/WG11,6th Meeting, Torino, IT July 2011) fails to teach such specific limitations of “setting chroma offset of the target image to be equal to a median value of a maximum pixel value multiplied by chroma weighting factor, after right shifting the chroma weighting factor with specified by the bit-precision of the chroma weighting factor”, in combination with the other limitation of Claim(s) 1-3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419